TEACHERS RETIREMENT SYSTEM — RETROACTIVE PAYMENTS The Board of Trustees of the Oklahoma Teachers' Retirement System can make retroactive payments to one of its members for prior service credit not previously claimed, but later claimed and properly verified by such member.  The Attorney General has had under consideration your letter dated April 15, 1970, in which you state and inquire, in effect, as follows: A member of the Teachers' Retirement System retired and received her first retirement check on August 1, 1963. The member had five years of prior service credit teaching prior to July 1, 1943 which she was entitled to claim at the time of retirement, but failed to mention this fact on her date of retirement. On June 23, 1969, she claimed this prior service credit and was granted such credit by the Teachers' Retirement System. Her checks from August 1, 1969, up to the present time have reflected this five years of prior service credit. May the Board of Trustees of the Teachers' Retirement System make retroactive payments from July 1, 1969, to August 1, 1963, for the five years of prior service credit which have been claimed and properly verified by the member? S.B. 600, 1, 32nd Oklahoma Legislature, 2nd Session (1970), is pertinent to your inquiry and provides in relevant part as follows: "Upon verification of the statements of service, the Board of Trustees shall issue prior service certificates certifying to each member the length of service rendered prior to the date of establishment, with which he is credited on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, the Board of Trustees may, upon request of the member, modify or correct his prior service certificate. The prior service credit and certificate of a member who has retired may be corrected, if incorrect. When the correction constitutes an addition to the retired member's service record, the Board of Trustees may grant allowance retroactively as the facts justify." (Emphasis added) In the case of City of Bristow ex rel. Hedges v. Groom,194 Okl. 384, 151 P.2d 936 (1944), the court stated in the body of its opinion: "The cardinal rule of statutory construction, to which all other rules are subordinate, is to ascertain the intention of the Legislature and this should ordinarily be done by a consideration of the language of the statute." Senate Bill 600, supra, clearly provides a method whereby the Board of Trustees of the Teachers' Retirement System may correct prior service credits of a retired member and grant allowances retroactively to correspond with the prior service record whenever a correction constitutes an addition to such member's service record.  It is therefore the opinion of the Attorney General that the Board of Trustees of the Oklahoma Teachers' Retirement System can make retroactive payments to one of its members for prior service credit not previously claimed, but later claimed and properly verified by such member.  (Gary F. Glasgow)